          Case 2:19-cv-00015-KGB Document 5 Filed 05/12/20 Page 1 of 1



                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                  DELTA DIVISION

BRUCE HEARD, JR.
ADC #168843                                                                        PETITIONER

v.                            Case No. 2:19-cv-00015 KGB-JTR

ST. FRANCIS COUNTY                                                               RESPONDENT

                                          JUDGMENT

       Pursuant to the Order entered on this date, it is considered, ordered, and adjudged that

plaintiff Bruce Heard Jr.’s petition for writ of habeas corpus is dismissed without prejudice (Dkt.

Nos. 1). A certificate of appealability is denied, pursuant to 28 U.S.C. § 2253(c)(1)-(2); Rule

11(a), Rules Governing § 2254 Cases in United States District Courts.

       It is so adjudged this 12th day of May, 2020.


                                                       __________________________________
                                                       Kristine G. Baker
                                                       United States District Judge
